An unpub|ishelll order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

sAl\/IY MARIE GRAY, No. 6109’7
Appellant,

vs. s l o

THE STATE OF NEVADA,
Re§)ondent.

ORDER DISMISSING APPEAL

 

On December 31, 2012, this court entered an order directing
appellant to file her request for leave to proceed in forma pauperis in the
district court. Appellant was also cautioned that her failure to either
properly seek leave in the-district court or pay the filing fee within 30 days
would result in the dismissal of this appeal. To date, appellant has not
paid the filing fee or responded to this court’s order. Accordingly, cause

appearing, this appeal is dismissed
It is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  ll ‘l))\l\l\§l\r~

cc: Hon. Steven E. Jones, District Judge, Family Court Division
Amy Marie Gray ’
Clark County District Attorney/Juvenile Division
Eighth District Court Clerk

SuPnEME CouFzT
oF
NEvADA

CLERK’S ORDER

 

!3~/~/902